                                  1

                                  2

                                  3

                                  4                                UNITED STATES DISTRICT COURT
                                  5                              EASTERN DISTRICT OF CALIFORNIA
                                  6

                                  7     FREDERICK RYDELL CARNEY,                         Case No. 18-cv-03644-WHO (PR)

                                  8
                                                      Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                         THE APPOINTMENT OF
                                  9
                                                v.                                       COUNSEL;
                                 10     L. CUEVAS, et al.,                               ORDER EXTENDING OPPOSITION
                                                                                         DEADLINE
                                 11
                                                      Defendants.

                                 12
Eastern District of California
United States District Court




                                 13
                                             Plaintiff Carney sent the court a letter. (Dkt. No. 18.) In it, he apologizes for not
                                 14
                                      being able to attend a hearing on defendants’ motion for summary judgment and asks for
                                 15
                                      counsel to be appointed.
                                 16
                                             Preliminarily, there will be no hearing. While defendants mention a hearing date in
                                 17
                                      their motion, the Order of Service makes clear that I will not hold a hearing unless I find
                                 18
                                      that one is necessary.
                                 19
                                             Carney’s request for counsel is DENIED. The decision to request counsel to
                                 20
                                      represent an indigent litigant under 28 U.S.C. § 1915 is within “the sound discretion of the
                                 21
                                      trial court and is granted only in exceptional circumstances.” Franklin v. Murphy, 745
                                 22
                                      F.2d 1221, 1236 (9th Cir. 1984). A finding of “exceptional circumstances” requires an
                                 23
                                      evaluation of the likelihood of the plaintiff’s success on the merits and an evaluation of the
                                 24
                                      plaintiff’s ability to articulate his claims pro se in light of the complexity of the legal issues
                                 25
                                      involved. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir.
                                 26
                                      2004). Neither the need for discovery, nor the fact that the pro se litigant would be better
                                 27
                                      served with the assistance of counsel, necessarily qualify the issues involved as complex.
                                 28
                                  1   See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997).
                                  2          In the Ninth Circuit, roughly one-third of new civil litigants in district court are not
                                  3   represented by counsel. United States Courts for the Ninth Circuit, 2017 Annual Report 40
                                  4   (2018), available at https://www.ca9.uscourts.gov/judicial_council/ publications/
                                  5   AnnualReport2017.pdf. Most, but by no means all, of these litigants are incarcerated.
                                  6   There is no doubt that not having a lawyer puts a party at a disadvantage in our adversarial
                                  7   system of justice, and the high percentage of civil litigants who cannot afford one threatens
                                  8   our ability to dispense equal justice to rich and poor alike, as the judicial oath demands.
                                  9   That said, I am compelled to follow controlling precedent and determine if “exceptional
                                 10   circumstances” exist to appoint counsel in the cases before me.
                                 11          Carney has not shown that exceptional circumstances exist. His filings are clear,
                                 12   and the suit does not present complex legal issues.
Eastern District of California
United States District Court




                                 13          I will extend the opposition filing deadline for Carney to January 13, 2020. If he
                                 14   does not file an opposition by that date, I will deem that (1) he has waived his right to file
                                 15   an opposition and that the motion is ready for a ruling. Defendants’ reply shall be filed
                                 16   within 15 days of filing of the opposition.
                                 17          IT IS SO ORDERED.
                                 18    Dated: November 27, 2019
                                                                                         _________________________
                                 19
                                                                                         WILLIAM H. ORRICK
                                 20                                                      United States District Judge
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                                     2
